Citation Nr: 1023295	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  09-08 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from November 1942 to January 
1946.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2007 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  In June 2009 and January 2010, the 
Board remanded this matter for additional development.         

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record does not preponderate against the 
Veteran's claim that his bilateral hearing loss relates to 
service.  


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
Veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.


II. The Merits of the Claim to Service Connection

In October 2006, the Veteran claimed service connection for 
hearing loss.  In the August 2007 rating decision on appeal, 
the RO denied the Veteran's claim.  For the reasons set forth 
below, the Board disagrees with that decision.   

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2009).

In this matter, the evidence of record shows that the Veteran 
has a current hearing loss disorder.  See 38 C.F.R. § 3.385 
(2009) (under VA guidelines, a hearing disability will be 
determined where any of the following threshold measures has 
been found: where the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; where the auditory threshold for at 
least three of the frequencies is 26 decibels or greater; or 
where speech recognition scores using the Maryland CNC Test 
are less than 94 percent).  Auditory thresholds over 40 
decibels are noted in each ear in VA compensation examination 
reports of record dated in August 2007, February 2009, and 
October 2009, and in a private audiology report dated in 
February 2009.  Moreover, the February 2009 and October 2009 
reports note speech recognition scores below 94 percent in 
each ear.  

In assessing the Veteran's claim to service connection for 
hearing loss, the Board notes at the outset that the Veteran 
claims to have incurred his disorder as a result of combat-
related noise.  The Board has therefore assessed whether the 
combat presumption to service connection under 38 U.S.C.A. § 
1154 would apply in this matter.  38 U.S.C.A. § 1154(b) 
specifically provides that in the case of Veterans of combat, 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the Veteran.  Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.

If VA determines that the Veteran's service comprised combat 
with the enemy, and that his hearing disorder plausibly 
relates to such experience, then the Veteran's lay testimony 
or statements regarding his claimed injuries are accepted as 
conclusive evidence of their occurrence, and no further 
development or corroborative evidence is required, providing 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(d).

The term "combat" is defined to mean "a fight, encounter, or 
contest between individuals or groups" and "actual fighting 
engagement of military forces."  VAOPGCPREC 12-99 (Oct. 1999) 
citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 (1981).  The 
phrase "engaged in combat with the enemy" requires that the 
Veteran "have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality."  VAOPGCPREC 12-99.  The fact that 
the Veteran may have served in a "combat area" or "combat 
zone" does not mean that he himself engaged in combat with 
the enemy.  Id.  Moreover, a general statement in the 
Veteran's service personnel records that he participated in a 
particular operation or campaign would not, in itself, 
establish that he engaged in combat with the enemy because 
the terms "operation" and "campaign" encompass both combat 
and non-combat activities.  Id.  Whether or not a Veteran 
"engaged in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  
No single item of evidence is determinative, and VA must 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence.  Id.  The claimant's 
assertions that he engaged in combat with the enemy are not 
ignored, but are evaluated along with the other evidence of 
record.  Id.  If VA determines that the Veteran did not 
engage in combat with the enemy, the favorable presumption 
under 38 U.S.C.A. § 1154(b) will not apply.

In this case, the evidence does not preponderate against the 
Veteran's assertion that he engaged in combat with the enemy, 
and was thereby exposed to acoustic trauma during service.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran's 
separation report indicates that he was a combat infantryman 
who served in both the European and Pacific theaters of 
operation during World War II.  And records that may have 
further elaborated on the Veteran's service were apparently 
lost or destroyed while in possession of the government, and 
are therefore not available for review of the Veteran's 
claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) 
(where records are apparently lost while in the possession of 
the government, a heightened obligation applies to consider 
carefully the benefit-of-the-doubt rule).  In light of the 
Board's duties under O'Hare, and the plain evidence of 
wartime involvement noted on the separation report, the Board 
finds the presumption noted under 38 U.S.C.A. § 1154 
applicable here.  

Nevertheless, to grant service connection here competent 
evidence connecting the Veteran's current hearing disorder to 
his in-service acoustic trauma must be of record.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 31 (2007) (38 U.S.C.A. § 1154, 
which reduces evidentiary burden for combat Veterans with 
respect to evidence of in-service incurrence of an injury, is 
not equivalent to a statutory presumption that the claimed 
disorder is service connected).  

In this matter, the evidence of record addressing the issue 
of nexus favors the Veteran's claim.  

The Veteran's own statements regarding his hearing loss have 
been considered.  In his March 2009 substantive appeal, and 
in a March 2010 statement of record, the Veteran indicates 
that his in-service acoustic trauma relates to his current 
hearing loss.  And he has indicated a continuity of 
symptomatology of hearing loss since discharge from service.  
See 38 C.F.R. § 3.303(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  But lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
As such, the Veteran is competent to attest to post-service 
symptoms such as hearing loss or hearing difficulty.  Such 
symptoms are "observable" and not medical in nature.

Moreover, the medical evidence addressing the issue of nexus 
tends to favor the Veteran.  In the October 2009 VA 
examination report, the examiner opined that the Veteran's 
current hearing loss most likely relates to his service.  And 
in a March 2010 addendum opinion, the same examiner stated 
that there was no convincing evidence that the Veteran's 
hearing loss "is not attributable to service."  

Based on the medical and lay evidence, and on the evidence of 
the Veteran's combat service,  a finding of service 
connection is warranted here.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


